Title: To George Washington from Major General Alexander McDougall, 31 March 1779
From: McDougall, Alexander
To: Washington, George


Sir
Head Quarters Pecks Kill [N.Y.] March 31st 1779.
I am honored with your Favors of the 25th and 28th Instant. You may rest assured, no Man shall have any Intelligence, or intimation from me, which may be injurious to the Service; however zealous his profession of Attachment may be. But the Connection of Mr —— is such, and his Conduct in the dark Hour, was so unequivocal, that it wou’d be uncharitable and unjust to harbour any Suspicion against him. Besides, it was at my Instance, and with reluctance, he and Others undertook the disagreeable Task.
One Hundred Men of Brigadier Poors, came here the 26th, Since which, have not heard any more of them in motion, which induces me to beleive, their march thither is Countermanded.
The Second Carolina Regiment, marched and arrived as soon, as the Weather and other Circumstances wou’d permit. All the Troops, Cantoned on Long-Island, have gradually moved to the East-End, in Detachments, and General Clinton secretly left New-York, but none of the Troops have moved from the latter place. The privateers a few Days since, were all in Motion to the Eastward. It is now clear, the Enemy’s Object is to the Eastward; and I think New-London is his first. The Fleet is said to be in the Vicinity of that Harbour. I have the Honor to be Your Excellency’s Most Obedient and Most Humble Servant
Alexr McDougall